Mr. Chief Justice Hernández
delivered the opinion of the court.
The defendant, Fulgencio Díaz, was found guilty by the District Court of San Juan of the crime of keeping a house used for illicit purposes, which court sentenced him to *788pay a fine of $150 or to imprisonment one day for each $2 of the fine not paid. Prom this judgment an appeal was aken to this Supreme Court.
The transcript of the record does not contain a bill of exceptions nor a statement of the case, nor has the appellant filed a brief or made oral argument in support of the appeal. Upon an examination of the information and the judgment, we do not find that any fundamental error has been committed.
However, the fiscal has asked for a modification of the judgment appealed from to the effect that, in lieu of the payment of the fine imposed, the defendant be imprisoned one day for each dollar which he fails to pay, the maximum term of imprisonment not to exceed 75 days.
We are unable to find any legal reason which would warrant the change requested. The judge has acted within the power conferred upon him by section 322 of the Code of Criminal Procedure. According to that section, alternative imprisonment may be imposed at the rate of one day for each $2 of the fine which the defendant should fail to pay; and, although the minimum term of alternative imprisonment should be one day for each dollar, the maximum amount is left to the wise and sound discretion of the court.
The judgment appealed from should be affirmed.

Affirmed.

Justices MacLeary, Wolf, del Toro and Aldrey concurred.